Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Applicant’s response, filed 4/19/2022, to the Office action mailed 1/24/2022 (hereinafter “the previous Office action”) is acknowledged.  Applicants amended claims 12-14 and 20, and presented arguments in response to the Office action.   
Claims 1-9, 11-15 and 17-21 are pending.
Claims 12-15 and 17-21 are presently under consideration.
Applicant’s arguments have been fully considered and are deemed to be persuasive in part.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Withdrawn Rejections
The rejection of Claims 12, 15 and 17-21 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, scope of enablement, set forth in the previous Office action, has been withdrawn in view of Applicant’s present claim amendments.  

Claim Objections
Claims 12, 13 and 20 are objected to because of the following informalities:  The word “pharmaceutical” should be changed to –pharmaceutically—.  

Claim Rejections - 35 USC § 112 – New Rejection Necessitated by Claim Amendments
  The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

  Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 15 is drawn to the method of claim 12, wherein the BCL-2 inhibitor is venetoclax, or a pharmaceutically acceptable salt thereof.  Since BCL-2 inhibitor recited in claim 12 is limited to venetoclax, or a pharmaceutically acceptable salt thereof, claim 15 is not seen as further limiting claim 12.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103 – Amended as Required by Claim Amendments
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12, 13, 15 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over van Duzer et al. (US Patent 8,394,810 B2; previously cited), in view of Touzeau et al. (“The Bcl-2 specific BH3 mimetic ABT-199: a promising targeted therapy for t(11;14) multiple myeloma”, Leukemia 28, 210–212 (2014); previously cited), and evidenced by NCI Dictionary of Cancer Terms (“Definition of hematologic cancer”, National Cancer Institute, retrieved on 1/13/2022 from URL <www.cancer.gov/publications/dictionaries/cancer-terms/def/hematologic-cancer>, 1 page; previously cited).
Independent claim 12 is drawn to a method for treating a hematological cancer comprising administration an effective amount of 
(a) a HDAC6 inhibitor, wherein the HDAC6 is:

    PNG
    media_image1.png
    126
    321
    media_image1.png
    Greyscale

or a pharmaceutically acceptable salt thereof; or

    PNG
    media_image2.png
    189
    487
    media_image2.png
    Greyscale

or a pharmaceutically acceptable salt thereof;
and
(b) a BCL-2 inhibitor, wherein the BCL-2 inhibitor is 2-((1H-pyrrolo[2,3-b]pyridine-5-yl)oxy)-4-(4-((4’-chloro-5,5-dimethyl-3,4,5,6-tetrahydro-[1,1'-biphenyl]-2-yl)methyl)piperazin-1-yl)-N-((3-nitro-4-(((tetrahydro-2H-pyran-4- yl)methyl)amino)phenyl)sulfonyl)benzamide (venetoclax) [aka “ABT-199”]; or a pharmaceutically acceptable salt thereof.
Claim 13 is drawn to the method of claim 12, wherein the HDAC6 inhibitor is:

    PNG
    media_image1.png
    126
    321
    media_image1.png
    Greyscale

or a pharmaceutical[ly] acceptable salt thereof.
van Duzer et al. (hereinafter “van Duzer”) claims a method of treating multiple myeloma in a subject comprising administering to the subject the compound:

    PNG
    media_image3.png
    111
    272
    media_image3.png
    Greyscale
 or a pharmaceutically acceptable salt thereof.  See claims 1-4.  This compound is one of the two HDAC6 inhibitors recited by instant claim 12 (compound A) and multiple myeloma is a hematological cancer (see, NCI Dictionary of Cancer Terms).  van Duzer also discloses the use of the compound for the treatment of other cancers, including leukemias (as required by instant claim 21), such as acute myelogenous leukemia (AML).  See column 103, 1st paragraph; column 108, 3rd from last paragraph; column 111, lines 2-14; and column 112, penultimate paragraph.
van Duzer teaches the disclosed compounds can be administered in combination with one or more additional therapeutic agents.  See, for example, column 115, line 60 to column 116, line 16.  However, van Duzer does not teach a combination with a BCL-2 inhibitor, such as, ABT-199.  
Touzeau et al. (hereinafter “Touzeau”) teaches the use of the Bcl-2 specific BH3 mimetic ABT-199 for treatment of multiple myeloma.  See the Title and page 210.  Touzeau also disclose “ABT-199 showed promising antitumor activity while sparing platelets in chronic lymphoid leukemia patients.[] Moreover, in a mouse model, ABT-199 also demonstrated in vivo efficacy against aggressive lymphoma without provoking thrombocytopenia.[] In the present study, the apoptotic efficiency of ABT-199 was evaluated in both human multiple myeloma cell lines (HMCLs) and primary myeloma cells.”  See the paragraph bridging pages 210 and 211 and the 1st full paragraph at page 211.
One of ordinary skill in the art would have found it obvious to treat hematological cancers, such as multiple myeloma, leukemia and lymphoma, with a combination of the instant compound A, as taught by van Duzer, with the Bcl-2 inhibitor ABT-199 taught by Touzeau.  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted).
Instant claims 18 and 19 are drawn to the method of claim 12, wherein the HDAC6 inhibitor and the BCL-2 inhibitor are administered at approximately the same time (claim 18) or at different times (claim 19).  As discussed above, van Duzer teaches the disclosed compounds can be administered in combination with one or more additional therapeutic agents.  van Duzer teaches that a combination of one or more active agents are “both administered to a patient as separate entities either simultaneously, concurrently or sequentially with no specific time limits, wherein such administration provides therapeutically effective levels of the two compounds in the body of the patient.”  See column 122, 2nd paragraph.
Instant independent claim 20 is drawn to a method of decreasing cell growth and viability (wherein the cell is a leukemia cell), comprising contacting the cell with a therapeutically effective amount of the same pharmaceutical combination recited by instant claim 12.  
The treatment of multiple myeloma and leukemia with a combination of instant compound A and ABT-199, as rendered obvious, supra, would result in decreasing cell growth and viability of a leukemia cell.
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Applicant's arguments with regard to the rejection of claims 12, 13, 15 and 17-21 under 35 U.S.C § 103 have been fully considered but they are not persuasive.
Applicant argues “Touzeau fails to cure the deficiencies of van Duzer. Touzeau teaches that ABT-199 is useful for the treatment of multiple myeloma. Applicant notes that Touzeau does not teach or suggest the use of ABT-199 in combination with any additional therapeutic agents, let alone the HDAC6 inhibitors specified in the instant claims. Accordingly, there is no teaching or suggestion in the art to combine an HDAC6-selective inhibitor with a BCL-2 inhibitor, let alone the BCL-2 inhibitor ABT-1 99 as instantly claimed. As such, Applicant submits that the cited references do not teach, suggest, or motivate the use of the combination of the HDAC6 selective inhibitor, Compound A or B, with ABT-199, based on the disclosures of van Duzer or Touzeau, alone or in combination.”
The Examiner respectfully disagrees.  As present in the rejection, supra, van Duzer claims a method of treating multiple myeloma in a subject comprising administering to the subject a compound that is the same as instantly claimed Compound A.  van Duzer also discloses the use of the compound for the treatment of other cancers, including leukemias, such as acute myelogenous leukemia (AML).  van Duzer teaches the disclosed compounds can be administered in combination with one or more additional therapeutic agents.  However, van Duzer does not teach a combination with a BCL-2 inhibitor, such as, venetoclax (ABT-199).  Touzeau teaches the use ABT-199 for treatment of multiple myeloma.  Touzeau also discloses “ABT-199 showed promising antitumor activity while sparing platelets in chronic lymphoid leukemia patients.[] Moreover, in a mouse model, ABT-199 also demonstrated in vivo efficacy against aggressive lymphoma without provoking thrombocytopenia.[] In the present study, the apoptotic efficiency of ABT-199 was evaluated in both human multiple myeloma cell lines (HMCLs) and primary myeloma cells.”  One of ordinary skill in the art would have found it obvious to treat hematological cancers, such as multiple myeloma, leukemia and lymphoma, with a combination of the instant compound A, as taught by van Duzer, with the Bcl-2 inhibitor ABT-199 taught by Touzeau to treat multiple myeloma and leukemia.  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted).
Applicant further argues “the instant claims embody unexpected results that overcome any alleged lack of inventive step. For instance, Example 3 of the specification as originally filed describes that the combination of Compound B and ABT-199 synergistically reduced the viability of the three tested AML cell lines MOLM-13, Kasumi-1, and MV-4-11 (FIGs. 1A-1C). In addition, Example 4 of the specification as originally filed describes an increase of apoptotic cells upon treatment with a combination of the HDAC6 specific inhibitor, Compound B, and the BCL-2 inhibitor, ABT-199, as compared to either Compound B or ABT-199 alone (see for example Fig. 2A-2B), suggesting that ABT-199 synergized with Compound B to drive a synergistic response.
While the Examiner agrees that the specification appears to present evidence of synergism of the combination of Compound B with ABT-199 in reducing the viability of AML cells and inducing synergistic apoptosis in AML cells, this showing is not commensurate in scope with the instant claims. 
Regarding the establishment of unexpected results or synergism, a few notable principles are well settled. The Applicant has the initial burden to explain any proffered data and establish how any results therein should be taken to be unexpected and significant. See MPEP 716.02 (b). The claims must be commensurate in the scope with any evidence of unexpected results. See MPEP 716.02 (d). The synergism should be sufficient to overcome the obviousness, but must also be commensurate with the scope of the claims.

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over van Duzer et al. (US Patent 8,394,810 B2), in view of Touzeau et al. (“The Bcl-2 specific BH3 mimetic ABT-199: a promising targeted therapy for t(11;14) multiple myeloma”, Leukemia 28, 210–212 (2014), and evidenced by NCI Dictionary of Cancer Terms (“Definition of hematologic cancer”, National Cancer Institute, retrieved on 1/13/2022 from URL <www.cancer.gov/publications/dictionaries/cancer-terms/def/hematologic-cancer>, 1 page), as applied to claims 12, 13, 15 and 17-21 above, and further in view of Quayle et al. (US Patent Pub. 2015/0150871 A1; previously cited).
Instant claim 14 is drawn to the method of claim 12, wherein the HDAC6 inhibitor is:

    PNG
    media_image4.png
    121
    312
    media_image4.png
    Greyscale

or a pharmaceutically acceptable salt thereof.
Quayle et al. (hereinafter “Quayle”) claims (in claim 14) a method of treating lymphoma in a subject comprising administering to the subject a therapeutically effective amount of combination comprising an HDAC6 specific inhibitor of Formula I and an immunomodulatory drug, wherein the compound of Formula I is the same compound presented in instant claim 14 (i.e., instant compound B).  It is noted that claim 13 of Quayle is drawn to claim 12, wherein the compound of claim 13 is instant Compound A.  
In view of the teaching by Quayle of the equivalence of the two instantly claimed HDAC6 inhibitors, it would have been obvious to modify the teachings of van Duzer by substituting instant Compound A with Compound B.
Substituting equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or even provide comparable results in related circumstances, is prima facie obvious.  See In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958).  

Applicant asserts that “[a]s discussed above, van Duzer in view of Touzeau and NCI Dictionary of Cancer Terms fails to teach, suggest, or motivate one of skill in the art to arrive at the instantly claimed combination.”  Applicant argues that Quayle fails to cure the deficiencies of the cited art.  “Quayle does not disclose any BCL-2 inhibitors, let alone the BCL-2 inhibitor specified by the instant claims.”
The Examiner respectfully disagrees.  Quayle was cited for its teaching of the equivalence of instant HDAC6 inhibitor compounds A and B in treating in treating lymphoma (supra).  Substituting equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or even provide comparable results in related circumstances, is prima facie obvious.  See In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 12, 13, 15, 18 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 8,394,810 B2 (van Duzer) in view of in view of Touzeau et al. (“The Bcl-2 specific BH3 mimetic ABT-199: a promising targeted therapy for t(11;14) multiple myeloma”, Leukemia 28, 210–212 (2014)). 

Independent claim 12 is drawn to a method for treating a hematological cancer comprising administration an effective amount of 
(a) a HDAC6 inhibitor, wherein the HDAC6 is:

    PNG
    media_image1.png
    126
    321
    media_image1.png
    Greyscale

or a pharmaceutically acceptable salt thereof; or

    PNG
    media_image2.png
    189
    487
    media_image2.png
    Greyscale

or a pharmaceutically acceptable salt thereof;
and
(b) a BCL-2 inhibitor, wherein the BCL-2 inhibitor is 2-((1H-pyrrolo[2,3-b]pyridine-5-yl)oxy)-4-(4-((4’-chloro-5,5-dimethyl-3,4,5,6-tetrahydro-[1,1'-biphenyl]-2-yl)methyl)piperazin-1-yl)-N-((3-nitro-4-(((tetrahydro-2H-pyran-4- yl)methyl)amino)phenyl)sulfonyl)benzamide (venetoclax) [aka “ABT-199”]; or a pharmaceutically acceptable salt thereof.
Claim 13 is drawn to the method of claim 12, wherein the HDAC6 inhibitor is:

    PNG
    media_image1.png
    126
    321
    media_image1.png
    Greyscale

or a pharmaceutical[ly] acceptable salt thereof.
The claims of the ‘8,394,810 patent (hereinafter ‘810 patent) claims a method of treating multiple myeloma in a subject comprising administering to the subject the compound:

    PNG
    media_image3.png
    111
    272
    media_image3.png
    Greyscale
 or a pharmaceutically acceptable salt thereof.  See claims 1-4.  This compound is the same HDAC6 inhibitor compound recited by instant claims 12 and 13 (compound A) and multiple myeloma is a hematological cancer (supra).  
The ‘810 patent does not teach a combination of the claimed compound with a BCL-2 inhibitor, such as, ABT-199.  
Touzeau et al. (hereinafter “Touzeau”) teaches the use of the Bcl-2 specific BH3 mimetic ABT-199 for treatment of multiple myeloma.  See the Title and page 210.  Touzeau also disclose “ABT-199 showed promising antitumor activity while sparing platelets in chronic lymphoid leukemia patients.[] Moreover, in a mouse model, ABT-199 also demonstrated in vivo efficacy against aggressive lymphoma without provoking thrombocytopenia.[] In the present study, the apoptotic efficiency of ABT-199 was evaluated in both human multiple myeloma cell lines (HMCLs) and primary myeloma cells.”  See the paragraph bridging pages 210 and 211 and the 1st full paragraph at page 211.
One of ordinary skill in the art would have found it obvious to treat hematological cancers, such as multiple myeloma, with a combination of the ‘810 patent compound, as claimed by the ‘810 patent, with the Bcl-2 inhibitor ABT-199 taught by Touzeau.  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted).
Instant claims 18 and 19 are drawn to the method of claim 12, wherein the HDAC6 inhibitor and the BCL-2 inhibitor are administered at approximately the same time (claim 18) or at different times (claim 19).  Since one of ordinary skill would have known that administration of two different agents is limited to either administration at the same time or administration at different times, it would be obvious to try both ways.

Applicant's arguments with regard to the rejection of claims 12, 13, 15, 18 and 19 on the ground of nonstatutory double patenting have been fully considered but they are not persuasive.
Applicant asserts that “the test for judicially created nonstatutory obviousness-type double patenting parallels the analysis under 35 U.S.C. § 103(a) (M.P.E.P. § 804.1I.B.2), with one key difference. Obviousness-type double patenting analysis differs from that under 35 U.S.C. § 103(a) in that ‘disclosure of the [reference] patent may not be used as prior art’ (M.P.E.P. § 804).  Instead, as stated in the M.P.E.P., the “focus of any double patenting analysis necessarily is on the claims in the multiple patents or patent applications involved in the analysis’.”
The Examiner acknowledges that the disclosure of the patent may not be used as prior art and points out that the instant rejection does not use the disclosure of the ‘810 patent as prior art.
Applicant argues that “the instant claims are not obvious in view of, at least, the differences between a combination of an HDAC6 inhibitor and ABT-199, as instantly claimed, and an HDAC6 inhibitor alone, as claimed in van Duzer [i.e., the ‘810 patent].  Applicant argues that claims 1-4 of ‘810 patent specify a method of treating multiple myeloma in a subject comprising administering to the subject instantly claimed HDAC6 inhibitor Compound A.  Applicant argues that the claims of the ‘810 patent “do not teach, suggest, or motivate one of skill in the art to combine an HDAC6-selective inhibitor with a BCL-2 inhibitor, let alone the BCL-2 inhibitor ABT-199 as instantly claimed.
Respectfully, the Examiner does not find Applicant’s arguments persuasive.  As present in the rejection, the ‘810 patent claims a method of treating multiple myeloma in a subject comprising administering to the subject a compound that is the same as instantly claimed Compound A.  Touzeau teaches the use ABT-199 for treatment of multiple myeloma.  One of ordinary skill in the art would have found it obvious to treat multiple myeloma with a combination of the instant compound A, as claimed by the ‘810 patent, with the Bcl-2 inhibitor ABT-199 taught by Touzeau to treat multiple myeloma.  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted).

Conclusion
Claims 12-15 and 17-21 are rejected.
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG POLANSKY whose telephone number is (571)272-9070. The examiner can normally be reached M-F 10:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGG POLANSKY/Examiner, Art Unit 1629                                                                                                                                                                                                        

/SAVITHA M RAO/Primary Examiner, Art Unit 1629